DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
No information disclosure statement was filed.

Abstract
The abstract filed 3/31/2022 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Youssef et al. US 20160312676 alone.

Re claim 18, Youssef (Figs. 2-6 and 12; [25-26, 103, and 145]) teaches a method for removing CO2 and SO2 from an exhaust gas stream using a modular (modules 26a-26f in Fig. 12; see [103]) desulfurization-decarbonization apparatus (Fig. 12; see [145]), the method comprising the steps of: 
a) directing the exhaust gas stream into a desulfurizing and decarbonizing reactor module comprising a desulfurizer and decarbonizer (at 26a-26f; see [145]); 
b) bringing the exhaust gas stream into contact with a first liquid reagent (from 24c, pumped through inlet 40c to 26d; see [145]) in the desulfurizer and absorbing into the reagent at least a part of the SO2 of the exhaust gas stream such that the gas stream is depleted in SO2 and the reagent is enriched in SO2 (see [145]); 
c) bringing the SO2-depleted gas into contact with a second liquid reagent in the decarbonizer (e.g., at any of 26a-26d) and such that the gas stream is depleted in both SO2 and CO2 and the second reagent is enriched in CO2 (see [145]); and 
d) exhausting the SO2- and CO2-depleted gas to the atmosphere (through 1 in Fig. 12).
	Youssef does not explicitly teach absorbing into the reagent at least a part of the CO2 of the SO2-depleted gas.  In other words, although Youssef explicitly teaches that respective treatment modules (26a-26f) may use respective reagents for respective gases, including SO2 and CO2 [145], there is no explicitly disclosed order in which the respective treatment modules (26a-26f) trap SO2 and CO2.  However, this ordering appears to be somewhat arbitrary from Youssef’s point of view, as Youssef teaches other embodiments involving a single reagent for multiple contaminants, including SO2 and CO2 (e.g., see [12 and 121] and Fig. 18, with a single reagent 24 for both SO2 and CO2). 
As a result, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Youssef with “absorbing into the reagent at least a part of the CO2 of the SO2-depleted gas,” as simply one known manner of arranging the three reagents (in 24a-24c of Fig. 12) with the three respective pairs of treatment modules (26) [145] (the three pairs of treatment modules 26a-26b, 26c-26d, and 26e-26f could only be ordered six different ways with respect to the three reagents disclosed in [145]).
	
	Re claim 18, Youssef teaches claim 18 and further teaches comprising controlling gas and liquid transfer from an equipment module (control system 200, as in Fig. 11, but likewise in Fig. 12, controls gas compressors to 28a-28c in Fig. 12, and the same control system controls liquid pumps 325; see [142 and 153]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140328739 (Figs. 1-3) teaches a similar modular system relevant to claim 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746